 



Exhibit 10.1

THE GEO GROUP, INC.

SENIOR MANAGEMENT PERFORMANCE AWARD PLAN



1.   PURPOSE       The purpose of this Plan is to attract, retain, and motivate
designated key employees of the Company by providing performance-based cash
awards. The Company believes such awards create a strong incentive for the key
employees participating in the Plan to expend maximum effort for the growth and
success of the Company. This Plan is effective for fiscal years of the Company
commencing on or after January 1, 2005 subject to shareholder approval in
accordance with applicable law.   2.   DEFINITIONS       Unless the context
otherwise requires, for purposes of this Plan, the terms below shall have the
following meanings:



  (a)   “Board” shall mean the Board of Directors of the Company.     (b)  
“Code” shall mean the Internal Revenue Code of 1986, as amended and any
successor thereto.     (c)   “Code Section 162(m) Exception” shall mean the
exception for performance based compensation under Section 162(m) of the Code or
any successor section and the Treasury regulations promulgated thereunder.    
(d)   “Company” shall mean The GEO Group, Inc. and any successor by merger,
consolidation or otherwise.     (e)   “Committee” shall mean the Compensation
Committee of the Board or such other Committee of the Board that is appointed by
the Board to administer this Plan; it is intended that all of the members of any
such Committee shall satisfy the requirements to be outside directors, as
defined under Code Section 162(m).     (f)   “Discretionary Adjustment” shall
have the meaning set forth in Section 5.3.     (g)   “Net-Income-After-Tax”
means net income of the Company, after all federal, state and local taxes. For
purposes of determining Net-Income-After-Tax, extraordinary items and changes in
accounting principals, as defined by United States generally accepted accounting
principles, shall be disregarded. Extraordinary items shall include, but are not
limited to, items of unusual and infrequent nature (i.e., loss incurred in the
early extinguishment of debt). Changes in accounting principles shall include,
but are not limited to, those that occur as a result of new pronouncements or
requirements issued by accounting authorities including, but not limited to, the
Securities Exchange Commission and the Financial Accounting Standards Board.
Non-recurring and unusual items not included or planned for in the Company’s
annual budget may be excluded from Net-Income-After-Tax in the sole and absolute
discretion of the Committee.

Page 1 of 6



--------------------------------------------------------------------------------



 



  (h)   “Participant” shall mean an executive employee of the Company eligible
to receive a Performance Award in accordance with this Plan. The executive
employees of the Company eligible to participate in the Plan are listed in
Section 4 hereof:     (i)   “Performance Award” shall mean the amount paid or
payable under Section 5 hereof.     (j)   “Performance Goals” shall mean the
objective performance goals, formulas and standards described in Section 6
hereof.     (k)   “Plan” shall mean this Senior Management Performance Plan of
the Company.     (l)   “Plan Year” shall mean a fiscal year of the Company from
January 1st to December 31st.     (m)   “Pro Rata” shall mean a portion of a
Performance Award based on the number of days worked during a Plan Year as
compared to the total number of days in the Plan Year.     (n)   “Revenue” shall
mean gross revenues of the Company.     (o)   “Target Performance Award” shall
mean the targeted Performance Award, expressed as a percentage of base salary in
effect on December 31 of the Plan Year as set forth in Section 4 hereof.



3.   GOVERNANCE       The Plan shall be governed by the Committee. The Committee
shall have the exclusive authority and responsibility to: (i) interpret the
Plan; (ii) determine the timing and form of amounts to be paid out under the
Plan and the conditions for payment thereof; (iii) certify attainment of
Performance Goals and other material terms; (iv) reduce Performance Awards as
provided herein; (v) authorize the payment of all benefits and expenses of the
Plan as they become payable under the Plan; (vi) adopt, amend and rescind rules
and regulations relating to the Plan; and (vii) make all other determinations
and take all other actions necessary or desirable for the Plan’s administration,
including, without limitation, correcting any defect, supplying any omission or
reconciling any inconsistency in this Plan in the manner and to the extent it
shall deem necessary to carry this Plan into effect. Notwithstanding anything to
the contrary, the Plan shall be administered on a day-to-day basis by the Chief
Executive Officer and the Vice President of Human Resources of the Company.  
    Decisions of the Committee shall be made by a majority of its members. All
decisions of the Committee on any question concerning the selection of
Participants and the interpretation and administration of the Plan shall be
final, conclusive, and binding upon all parties. The Committee may rely on
information and consider recommendations provided by the Board or the executive
officers of the Company.

Page 2 of 6



--------------------------------------------------------------------------------



 



4.   ELIGIBLE PARTICIPANTS; TARGET PERFORMANCE AWARD       The eligible
Participants and the Target Performance Awards for such Participants are as
follows:

              Target Performance Awards   Positions   (% of Salary)  
Chief Executive Officer
    150 %
President
    120 %
Chief Financial Officer
    50 %
Sr. Vice Presidents
    45 %



5.   PERFORMANCE GOALS AND PERFORMANCE AWARDS



  5.1   PERFORMANCE GOALS. The Performance Goals shall be the budgeted
Net-Income-After-Tax and Revenue for the subject Plan Year, which shall be
weighted as follows:

                 
Net-Income-After-Tax
    —       65 %
Revenue
    —       35 %



  5.2   PERFORMANCE AWARDS. Subject to compliance with Section 5.4 herein, each
Participant shall be eligible to receive a Performance Award based on the
Company’s financial performance for Revenue and Net-Income-After-Tax during the
Plan Year. Participants’



      Performance Awards will be calculated in accordance with the following
chart:

                                    Percentage of Budgeted       Percentage
Applied to             Fiscal Year Performance       Relative Weighting of      
      Goals Achieved for       Revenue       Financial Performance     Revenue
and for       and       Achieved     Net-Income-After-Tax      
Net-Income-After-Tax      
Below Threshold
    Less than 80%       0 %    
Minimum
      80 %       50 %    
Target
      100 %       100 %    
Maximum
    120% or more       150 %    

Page 3 of 6



--------------------------------------------------------------------------------



 



Example A — Budget Performance

                                                                               
                          Percentage                                            
                      Actual                 Weighted       Target       Actual
      Target     Budget       Actual       to Budget       Factor      
Percentage       Weighting       Weighting      
Revenue
    $ 100.00       $ 100.00         100 %       2.5         100 %       35 %    
  35 %    
Net Income
    $ 10.00       $ 10.00         100 %       2.5         100 %       65 %      
65 %    
Total multiplier applied to individual target
                                                                  100 %    

Example B — 105% Target Payout

                                                                               
                          Percentage                                            
                      Actual                 Weighted       Target       Actual
      Target     Budget       Actual       to Budget       Factor      
Percentage       Weighting       Weighting      
Revenue
    $ 100.00       $ 102.00         102 %       2.5         105 %       35 %    
  36.8 %    
Net Income
    $ 10.00       $ 10.20         102 %       2.5         105 %       65 %      
68.2 %    
Total multiplier applied to individual target percentage
                                                                  105 %    

Example C — 95% Target Payout

                                                                               
                          Percentage                                            
                      Actual                 Weighted       Target       Actual
      Target     Budget       Actual       to Budget       Factor      
Percentage       Weighting       Weighting      
Revenue
    $ 100.00       $ 98.00         98 %       2.5         95 %       35 %      
33.3 %    
Net Income
    $ 10.00       $ 9.80         98 %       2.5         95 %       65 %      
61.7 %    
Total multiplier applied to individual target percentage
                                                                  95 %    



      Following final calculations of the Company’s Financial Performance during
the relevant Plan Year, data shall be presented to the Chief Executive Officer
which shall set forth the Participants’ Performance Awards and the award payouts
in accordance with the Senior Management Performance Award Plan. The Chief
Executive Officer shall review the data for all Participants, apply any
Discretionary Adjustments applicable pursuant to Section 5.3, and then prepare
final recommendations for the Committee.



  5.3   DISCRETIONARY ADJUSTMENT. For Participants other than the Chief
Executive Officer and the President, the Chief Executive Officer may recommend a
discretionary increase (the “Discretionary Adjustment”) to a Participant’s
Performance Award of up to 50% of the Performance Award calculated in accordance
with the provisions of Sections 5.1 and 5.2, subject to review and approval by
the Committee. The Chief Executive Officer and the President shall not be
eligible to receive a discretionary adjustment pursuant to this Section 5.3.    
5.4   FORM AND TIMING OF PAYMENT; COMMITTEE CERTIFICATION. The Performance
Awards will be paid in cash to the Participants who are to receive such payments
as soon as practicable after the award amounts are approved and certified in
writing by the Committee.

Page 4 of 6



--------------------------------------------------------------------------------



 



6.   CHANGE IN STATUS       In the event that a Participant’s status changes
during the Plan Year, whether due to a promotion, demotion or lateral move, the
Participant shall be entitled to a Pro Rata portion of the Target Performance
Award for which he/she was eligible under this Plan, subject to the terms of
Section 5.4, based upon the length of time the Participant served in the
eligible position.   7.   TERMINATION OF EMPLOYMENT       In the event that a
Participant voluntarily terminates employment (except in the case of the Chief
Executive Officer or President for “Good Cause” as defined in their employment
agreements) or is terminated by the Company for cause (as defined under such
Participant’s employment agreement with the Company), any Performance Award for
the Plan Year in which the termination occurs will be forfeited. In the event of
the death or disability of a Participant, such Participant or such Participant’s
estate, as applicable, shall be entitled to receive his or her Pro Rata portion
of the Target Performance Award for the Plan Year with respect to which the
death or disability occurred. For any Participant who retires from employment
with the Company upon or following the earliest retirement age established for
such Participant in a Company agreement or retirement plan, the Participant
shall be entitled to a Pro Rata portion of the Target Performance Award for
which he/she was eligible under this Plan, subject to the terms of Section 5.4,
based upon the length of time the Participant served in the eligible position
prior to his/her retirement from employment with the Company.   8.  
NON-ASSIGNABILITY       No Performance Award under this Plan or payment thereof,
nor any right or benefit under this Plan, shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, garnishment, execution or
levy of any kind or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber and to the extent permitted by applicable law, charge,
garnish, execute upon or levy upon the same shall be void and shall not be
recognized or given effect by the Company.   9.   NO RIGHT TO EMPLOYMENT      
Nothing in the Plan or in any notice of award pursuant to the Plan shall confer
upon any person the right to continue in the employment of the Company or one of
its subsidiaries or affiliates nor affect the right of the Company or any of its
subsidiaries or affiliates to terminate the employment of any Participant.  
10.   AMENDMENT OR TERMINATION       The Board reserves the right, in its sole
discretion, to amend, modify, suspend, discontinue, or terminate the Plan or to
adopt a new plan in place of this Plan at any time; provided, however, that:



  (i)   no such amendment shall, without the prior approval of the stockholders
of the Company in accordance with applicable law to the extent required under
Code Section 162(m),

Page 5 of 6



--------------------------------------------------------------------------------



 



  (a)   alter the Performance Goals as set forth in Section 5.1;     (b)  
increase the maximum amounts set forth in Section 5.2 and Section 5.3;     (c)  
change the class of eligible employees set forth in Section 4; or     (d)  
implement any change to a provision of the Plan requiring stockholder approval
in order for the Plan to continue to comply with the requirements of the Code
Section 162(m) Exception;



  (ii)   no amendment, suspension, or termination shall, without the consent of
the Participant, alter or impair a Participant’s right to receive payment of a
Performance Award for a Plan Year otherwise payable hereunder; and     (iii)  
in the event of any conflict between the terms of this Plan and the terms of any
employment, compensation or similar agreement between the Company and a
Participant, the terms of the employment, compensation or similar agreement
between the Company and the Participant shall prevail.



11.   SEVERABILITY       In the event that any one or more of the provisions
contained in the Plan shall, for any reason, be held to be invalid, illegal or
unenforceable, in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of the Plan and the Plan shall be construed
as if such invalid, illegal or unenforceable provisions had never been contained
therein.   12.   WITHHOLDING       The Company shall have the right to make such
provisions as it deems necessary or appropriate to satisfy any obligations it
may have to withhold federal, state, or local income or other taxes incurred by
reason of payments pursuant to the Plan.   13.   GOVERNING LAW       This Plan
and any amendments thereto shall be construed, administered, and governed in all
respects in accordance with the laws of the State of Florida (regardless of the
law that might otherwise govern under applicable principles of conflict of
laws).

Page 6 of 6